Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a plurality of source pads for electric connection, wherein the control pad is isolated from the pad peripheral portion physically in a same layer so that a space is formed between the control pad and the pad peripheral portion, and the control pad is formed around the edge portion of the semiconductor device, a connecting portion to which a connecting member is connected is selectively formed on a surface of the control pad, and the built-in resistor is selectively disposed in a region that avoids the connecting portion in a plain view” as recited in claim 29, and “a plurality of source pads for electric connection, wherein the control pad is isolated from the pad peripheral portion physically in a same layer so that a space is formed between the control pad and the pad peripheral portion, and the control pad is formed around the edge portion of the semiconductor device, a connecting portion to which a connecting member is connected is selectively formed on a surface of the control pad, and the built-in resistor is selectively disposed in a region that avoids the connecting portion in a plain view” as recited in claim 44.
	Claims 20-43 and 45-49 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML